Citation Nr: 0722941	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  99-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim with respect to whether injuries sustained on May 13, 
1978, were the result of the veteran's own willful 
misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.  This matter comes to the Board of Veteran's Appeals 
(Board) on appeal from an administrative decision by the 
Director of Compensation and Pension Service that was 
reviewed by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In February 1998, the veteran filed a claim arguing that VA 
had committed clear and unmistakable error (CUE) in its 
November 1979 decision determining that the veteran's 
injuries sustained in May 1978 were the result of his own 
willful misconduct.  In an August 2003 Memorandum Decision, 
the Court of Appeals for Veterans Claims (Court) determined 
that the Board had properly denied that claim. But the Court 
also noted that the veteran had raised another CUE claim, 
namely, that in its November 1979 decision, the RO's use of 
an accident report "failed to comply with basic due process 
principles and abridged his rights."  See Andre v. Principi, 
301 F.3d 1354, 1361-62 (Fed. Cir. 2002) (each specific 
assertion of CUE constitutes a separate claim).  The Court 
declined to review this new claim because the veteran had 
raised it before the Court in the first instance, and there 
was no Board decision with respect to that specific 
allegation.  

After the veteran's case had been remanded by the Board in 
April 2004, the veteran's representative submitted a 
November 2004 argument to the Appeals Management Center (AMC) 
in Washington, D.C., that the veteran's right to due process 
was violated by VA's use, in 1979, of the police report and 
that, therefore, the 1979 administrative decision was not 
final.  In its March 2005 remand, the Board explicitly 
referred that CUE claim to the RO via the AMC.  Since the 
veteran's claims folder does not show that the due process 
CUE claim has yet been adjudicated, the matter is again 
referred to the RO via the AMC for appropriate action.  

In addition, in the June 2007 informal brief submitted by the 
veteran's representative, the veteran seeks a pension under 
38 U.S.C.A. § 1513 (West 2002), on the basis that he reached 
age 65 in November 2005, which he claims is not precluded by 
injuries due to willful misconduct.  This claim is referred 
to the RO for appropriate action.  


REMAND

As a result of a May 1978 automobile accident, the veteran 
sustained severe injuries and he filed a claim for pension 
benefits.  In November 1979, the Director of Compensation and 
Pension Services issued an administrative decision that the 
injuries sustained by the veteran in the accident were the 
result of willful misconduct.  Relying on that administrative 
decision, in November 1979, the RO denied the veteran's 
pension claim.  Although the veteran claimed that he filed a 
timely notice of disagreement, the Court of Appeals for 
Veterans Claims rejected that argument and the November 1979 
decision became final.  

 In July 1981, the veteran filed a claim to reopen that 
pension benefits claim but since no new evidence had been 
provided, the RO declined to address the claim.  Another 
application to reopen the pension claim was submitted in 
December 1982 and the veteran provided additional evidence to 
support his claim.  That claim was denied in January 1983 on 
the basis that the submitted documents did not constitute new 
and material evidence to warrant reopening the claim.  
Another claim for pension benefits was denied in March 1989 
on the basis that no new and material evidence had been 
submitted to warrant reopening the claim.  The veteran did 
not file a notice of disagreement with respect to that 
decision.  

In February 1998, the veteran filed a claim asserting that 
the RO committed clear and unmistakable error (CUE) in 
determining that his injuries were the result of his own 
willful misconduct.  Although that claim did not specifically 
raise the issue of reopening the pension claim, the 
September 1998 administrative decision of the Director of 
Compensation and Pension Service pointed out that there was 
no evidence that warranted a change in the November 1979 
administrative decision.  On appeal, the Board remanded the 
case in November 2000 and identified as one of the issues in 
the appeal whether new and material evidence had been 
received to reopen a claim with respect to whether the 
veteran's injuries sustained on May 13, 1978, were the result 
of his own willful misconduct.  

When the appeal was again before the Board in June 2001, the 
Board determined, in pertinent part, that new and material 
evidence had not been presented to reopen the veteran's claim 
as to whether injuries sustained on May 13, 1978, were the 
result of his own willful misconduct.  The veteran appealed 
the Board's decision to the Court of Appeals for Veterans 
Claims.  In an August 2003 Memorandum Decision, the Court 
vacated and remanded the Board's determination with respect 
to reopening.  The Court found that the Board had erred 
because it had adjudicated the reopening question in the 
first instance, without discussing the due process concerns 
set out in Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Court also noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), had been enacted while the veteran's 
appeal was pending, and that he was entitled to any expanded 
notice and assistance afforded under that new law.

In April 2004, the Board remanded the veteran's case for 
additional development.  The Appeals Management Center (AMC) 
in Washington, D.C., took further action on his claim, and 
the matter was returned to the Board in December 2004.  In 
March 2005, the Board again remanded the veteran's case for 
additional development.  The AMC in Washington, D.C., took 
further action on the veteran's claim, and the matter was 
returned to the Board in May 2006.  In August 2006, the Board 
again remanded the veteran's case for additional development.  
The AMC took further action on the veteran's claim, and the 
appeal has once again been returned to this Board.  

A final claim can be reopened if the veteran presents new and 
material evidence.  The regulations defining what constitutes 
"new and material" evidence were changed and the current 
version of those regulations became effective for all claims 
filed on or after August 29, 2001.  Compare 38 C.F.R. 
§ 3.156(a) (2001) with 38 C.F.R. § 3.156(a) (2005).  

As pointed out above, the claim that began this appeal did 
not explicitly ask that the claim be reopened.  Yet, that 
issue was clearly identified as part of the appeal by the 
Board's November 2000 remand.  So, notwithstanding 
uncertainty as to the filing date of the claim, the veteran's 
claim to reopen his pension claim predated the August 2001 
change in the regulations.  Accordingly, the version of the 
law that must be applied to the veteran's claim is that which 
was in effect prior to August 29, 2001.   See Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates) 
(for claims to reopen that were filed prior to August 29, 
2001, the former definition of "new and material" evidence 
(found at 38 C.F.R. § 3.156(a) (2001)) is to be applied). 

Applying the proper version of the regulations is exactly the 
issue that this Board addressed in its August 2006 remand.  
The Board gave instructions to issue a notice with respect to 
the veteran's application to reopen his pension claim that 
set out the proper standard of new and material evidence to 
be applied to his claim and that complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (providing guidance about 
section 5103(a) requirements where the claim involves new and 
material evidence).  

Under Kent, the notice to the veteran must explain what "new 
and material evidence" means.  The Board's August 2006 
remand explicitly instructed that the notice should use the 
"old" version of new and material regulation found at 
38 C.F.R. § 3.156(a) (2001).  Yet, the AMC's September 2006 
letter described new and material evidence using the version 
of the regulations in effect on and after August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2006).  Since that is not the 
proper standard to be applied in this appeal, the 
September 2006 notice did not properly explain what new and 
material evidence means. 

A notice for a claim involving new and material evidence must 
also explain, in terms of the specific case, what kind of 
evidence would overcome the prior deficiency and what 
evidence would establish the underlying claim.  Kent, supra.  
Although the September 2006 letter refers to a prior 
decision, there are several factual errors in that 
discussion.  For example, the prior decision is described as 
a denial of service connection for injuries sustained and the 
letter states that notice of that prior decision was provided 
on March 29, 2006.  The letter also informs the veteran that 
the evidence needed to substantiate his appeal is his recent 
medical treatment records.    

The prior decision at issue in this appeal, however, is a 
March 1989 decision that was sent to the veteran in 
March 1989, not March 2006.  That decision denied the 
veteran's claim to reopen his pension claim because the 
veteran had failed to submit new and material evidence to 
reopen that claim.  (Although the earlier June 2001 Board 
decision had analyzed all evidence submitted since the 
original November 1979 decision denying a pension claim, 
further review of the claims file shows that the last, final 
decision with respect to a pension claim was issued in 
March 1989; since that portion of the Board's June 2001 
decision to address the new and material evidence issue was 
vacated by the Court, VA is not bound by the factual findings 
in that decision that relate to the new and material evidence 
issue.)  

Since a pension claim based on injuries sustained in the May 
1978 accident cannot be granted because of the November 1979 
administrative decision that the injuries sustained in the 
accident were the result of willful misconduct, the evidence 
needed to overcome the March 1989 decision is the same 
evidence as is needed to establish an underlying claim for 
pension benefits, namely, new evidence that his accident was 
not due to willful misconduct.  Evidence to overcome the 
prior deficiency and establish his underlying claim would 
include evidence that addresses the circumstances of that 
accident, and whether it involved conscious wrongdoing or 
known prohibited action, deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  See 38 C.F.R. § 3.1(n).  Accordingly, 
by informing the veteran that he needed to submit recent 
medical treatment records, the veteran was not provided 
proper notice of what kind of evidence was needed to overcome 
the adverse March 1989 decision.  

Furthermore, in the August 2006 remand, the Board instructed 
that if a supplemental statement of the case (SSOC) was 
issued, it should contain, among other things, a citation to, 
and a summary of, the version of  38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  Although that document 
included a summary of the correct definition of new and 
material evidence, the SSOC did not include any citation to 
that regulation.  
If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2006) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

Ever since the June 2001 decision of the Board was vacated by 
the Court in September 2003, the issues in this appeal have 
involved only the proper legal standard to be used in sending 
notice for, and in adjudicating, the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim.  The Board notes, however, that since March 1989, when 
the last, final decision was issued with respect to a claim 
for pension benefits, no evidence whatsoever has been 
submitted by the veteran.  The veteran is hereby notified 
that because the pension claim cannot be reopened in the 
absence of new and material evidence, he should submit to VA 
whatever new evidence he has with respect to his claim.  

For the reasons stated, this case is REMANDED to the RO via 
the AMC in Washington, D.C., for the following actions:

1.  The RO should issue the veteran a new 
notice with respect to his application to 
reopen his claim as to whether the injuries 
sustained on May 13, 1978, were the result of 
his own willful misconduct, and the notice 
should include the following:  

a.  The proper standard of new and material 
evidence to be applied to the veteran's claim 
(i.e., the "old" definition of "new and 
material evidence," in effect prior to 
August 29, 2001, which, as noted above, can 
be found at 38 C.F.R. § 3.156(a) (2001)).  
b.  An explanation, in terms of this specific 
case, of what kind of evidence would overcome 
the adverse March 1989 decision and establish 
his underlying pension claim (including an 
explanation of the evidence necessary to 
overcome the November 1979 administrative 
decision that found that the injuries 
sustained in the accident were the result of 
willful misconduct).  

2.  Thereafter, the RO should re-adjudicate 
the veteran's application to reopen.  If any 
sought benefit remains denied, the RO should 
issue an SSOC to the veteran and his 
representative.  The SSOC should contain, 
among other things, the following:  

a.  The text of the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 
2001, which, as noted above, can be found at 
38 C.F.R. § 3.156(a) (2001);  and 

b.  With respect to any evidence submitted 
since March 1989,  an analysis (applying the 
version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001) of whether such 
evidence is new and material evidence that 
warrants re-opening the veteran's claim as to 
whether injuries sustained on May 13, 1978, 
were the result of his own willful 
misconduct.  

3.  After the veteran and his representative 
have been given an opportunity to respond to 
the SSOC, the claims file should be returned 
to this Board for further appellate review.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence 
and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veteran's Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

